ALD-238
                                                                 NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 11-2068
                                        ___________

                               IN RE: LOUIS WATLEY,
                                            Petitioner
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
                  United States District Court for the District of New Jersey
                         (Related to D.N.J. Civ. No. 2-10-cv-05086)
                        ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 14, 2011
             Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                               (Opinion filed: August 1, 2011)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

         Louis Watley seeks a writ of mandamus, pursuant to 28 U.S.C. § 1651, directing

the United States District Court for the District of New Jersey to rule on his habeas

corpus petition. Subsequent to the filing of this mandamus petition, however, the District

Court dismissed Watley’s habeas petition without prejudice for failure to exhaust state

remedies.1 Accordingly, to the extent Watley seeks to have this Court order the District


1
    Watley’s appeal of that decision is pending before this Court. See CA No. 11-2808.
Court to rule on the habeas petition, his mandamus petition will be denied as moot. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that . . . prevent a court from being

able to grant the requested relief, the case must be dismissed as moot.”). And to the

extent Watley requests that we “declare” as “arbitrary, capricious, and [an] abuse of

power” the District Court’s seven-month delay in adjudicating the habeas petition, that

request is denied; mandamus is not a substitute for an appeal. See In re Chambers Dev.

Co., 148 F.3d 214, 226 (3d Cir. 1998).




                                             2